DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 and 15-18, in the reply filed on 12/31/2021 is acknowledged. Claims 9-14 and 19-20 are withdrawn from examination at this time. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 8) Applicant argues that lack of teaching of the new claim language “…that Battle, Nye, and Funka-Lea, either individually or in combination, do not teach or suggest at least acquiring "a second result obtained through an inference of the second artificial neural network from the first result, wherein the second result includes a determination regarding whether the first result is acceptable" (emphasis added), as recited in amended claims 1 and 15.” Please see Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree and direct to figures 2-3 and paragraphs 0097-0110 of Battle et al (US 2018/0286046), where result of L1 (first artificial neural network) output to input to L2 (second artificial neural network) result in output of RES and PRB, and the output is display to medical practitioner is able to view the result as detail in 0106-0108, especially 0108. Please read the Office Action for further detail. 

Applicant’s argument – (page 9-10) Applicant argues the second ANN L2 of Battle merely performs the task of classification based on the results of the first ANN L1, and therefore, the second ANN L2 does not provide any information regarding whether a human expert would accept the results of Li or not. On the contrary, the second ANN L2 of Battle operates under the assumption that the results of the first ANN L1 are always acceptable. In other words, Battle is silent about any second result obtained by a second ANN, which includes determination regarding whether the first result is acceptable. Please see Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree where human expert’s evaluation is required, this not claimed in the claim language. Claim 1, similarly claim 15, recited “…provide the second result to a user as a determination result of the first result with regard to the first medical image” does not require the user to approve or disapprove or any kind of input regarding the results, but simply the result is provided to the user. What the argued in the Remarks is different from what is claimed. Please amendment to clarify if this the applicant views this is the main inventive concept such so can be reflected in the claim language. However, Battle et al (US 2018/0286046) does teach this concept in 0088 where acceleration of the learning process and consequently a faster improvement of the inventive classification is advantageously achieved thereby. In order to achieve this, an assessment and/or rating of the classification can ideally be performed by an operator as part of the training (i.e. also after every implementation of the inventive method) and used as feedback for the training in order to improve the results. This concept of user to assist in the neural network is taught by Battle et al.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recited “…regarding whether the first result is acceptable…”, where the word “acceptable” is view as indefinite. A review of the specification of the instant invention does not clarify what metric of measurement that would assist in determining what is acceptable. Please amend to clarify in over to overcome. 
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recited “…regarding whether the first result is acceptable…”, where the word “acceptable” is view as indefinite. A review of the specification of the instant invention does not clarify what metric of measurement that would assist in determining what is acceptable. Please amend to clarify in over to overcome. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Battle et al (US 2018/0286046).
Claim 1:
Battle et al teaches the following subject matter:
An artificial neural network-based medical image analysis apparatus for analyzing a medical image based on a medical artificial neural network, the artificial neural network-based medical image analysis apparatus comprising a computing system, the computing system comprising at least one processor,  (figure 1 teaches scanner for medical imaging for medical images, computing system with neural networks for analysis of medical images, where the computing system have processor)wherein the at least one processor is configured to:
acquire or receive a first result obtained through an inference of a first artificial neural network from a first medical image (figure 3 and 0106-0108, A1 and A2 (first medical images, figure 2 and 0097-0101 where A1 and A2 are 3D, stereo image of the body region/medical image) are input into L1 (first artificial neural network) that would output results CH1, CH2 and CH3 (first result));
input the first result to a second artificial neural network (figure 3 and 0106-0108, SC1, SC2, SC3 (first result) into the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network));
acquire a second result obtained through an inference of the second artificial neural network from the first result, wherein the second result includes a determination regarding whether the first result is acceptable (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0107 teach detail of PRB as an output of L2, where PRB  for the correctness of the classification: confidence range, situated within a specific value range, stronger influence, are viewed as if the result is acceptable); and
provide the second result to a user as a determination result of the first result with regard to the first medical image (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0108 teach output of L2, RES and PRB, presented to medical practitioner (user), where the RES and PRB is determination of first results SC1, SC2, SC3).

Claim 2:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to offer a suggestion about whether to accept the first result to the user based on the second result (figure 3 and 0104-0105 teaches using CLA, CRT and L2 to categorization for or against (accept or not accept) against a lung cancer illness output on the screen to the user; above show the use of RES and PRB to figure to accept the results).

Claim 3:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the second artificial neural network is an artificial neural network (figure 3 and 0105 teaches machine learning L2 (ANN)) that has learned a function of determining whether each of the plurality of second analysis results is acceptable by receiving expert evaluations for a plurality of second analysis results generated through inferences of the first artificial neural network from a plurality of second medical images (above teaches machine learning L1 and L2 (first and second ANN), where 0083-0088 further teaches that the learning process can improve and accelerated with assessment and/or rating performed by an operator (expert) as part of the training).

Claim 5: 
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
control the second artificial neural network so that the second artificial neural network extracts contextual information about the first result (figure 3 where CLA and CRT are part of the control for L2; 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
control the second artificial neural network so that the second artificial neural network outputs the second result evaluating the first result based on the contextual information through an inference (figure 3 where CLA and CRT are part of the control for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).

Claim 8: 
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
visualize the first result into a representative visualization form according to predetermined rules (figure 2-3 where ANA (with L1) output SC1,2,3 (first analysis result) that control by DET and QUA (predetermined rules); 0105-0107 teach where SC1, as well as 2 and 3, can be output on the screen (visualization form) of the user terminal); and
provide the first result, visualized into the representative visualization form, as an input to the second artificial neural network (figure 2-3 where SC1,2,3 (first analysis result) input to CLA/CRT/L2 (second ANN)).

Claim 15:
Battle et al teaches the following subject matter:
An artificial neural network-based medical image analysis method, the artificial neural network-based medical image analysis method being performed by program instructions executed by a computing system, the artificial neural network-based medical image analysis method comprising (Abstract teaches method with the use of optical recording, machine learning for examination of object of interest):
acquire or receive a first result obtained through an inference of a first artificial neural network from a first medical image (figure 3 and 0106-0108, A1 and A2 (first medical image, figure 2 and 0097-0101 where A1 and A2 are 3D, stereo image of the body region/medical image) are input into L1 (first artificial neural network) that would output results CH1, CH2 and CH3 (first result));
input the first result to a second artificial neural network (figure 3 and 0106-0108, SC1, SC2, SC3 (first result) into the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network));
acquire a second result obtained through an inference of the second artificial neural network from the first result, wherein the second result includes a determination regarding whether the first result is acceptable (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0107 teach detail of PRB as an output of L2, where PRB  for the correctness of the classification: confidence range, situated within a specific value range, stronger influence, are viewed as if the result is acceptable); and
provide the second result to a user as a determination result of the first result with regard to the first medical image (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0108 teach output of L2, RES and PRB, presented to medical practitioner (user), where the RES and PRB is determination of first results SC1, SC2, SC3).

Claim 16:
The artificial neural network-based medical image analysis method of claim 15, further comprising offering a suggestion about whether to accept the first analysis result to the user based on the second result (figure 3 and 0104-0105 teaches using CLA, CRT and L2 to categorization for or against (accept or not accept) against a lung cancer illness output on the screen to the user).

Claim 17:
The artificial neural network-based medical image analysis method of claim 15, wherein the acquiring a second result comprises:
extracting, by the second artificial neural network, contextual information about the first result (figure 3 where CLA and CRT are part of the extract for L2 (second ANN); 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
outputting, by the second artificial neural network, the second result evaluating the second result based on the contextual information through an inference (figure 3 where CLA and CRT are part of the control output for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).

Claim 18: 
The artificial neural network-based medical image analysis method of claim 15, further comprising:
visualizing the first result into a representative visualization form according to predetermined rules (figure 2-3 where ANA (with L1) output SC1,2,3 (first analysis result) that control by DET and QUA (predetermined rules); 0105-0107 teach where SC1, as well as 2 and 3, can be output on the screen (visualization form) of the user terminal); and
providing the first result, visualized into the representative visualization form, as an input to the second artificial neural network (figure 2-3 where SC1,2,3 (first analysis result) input to CLA/CRT/L2 (second ANN)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Battle et al (US 2018/0286046) in view of Nye et al (US 2019/01580857).
Claim 4:
Battle et al teaches all first ANN and first medical image above, but not following which is taught by Ne et al:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein provides at least one of an object detection in the first medical image, an image segmentation for the first medical image, a medical diagnosis based on the first medical image, and quantification object in the first medical image as the first analysis result (0055 teaches use of machine learning for image analysis; paragraph 0108-0109 teach where segmentation is part of the analysis; paragraph 0096-0098 teaches clinical findings such as location, severity, size and appearance view as clinical diagnosis as part of the analysis; 0096 teaches density, opacity and volumetric measurements as part of the analysis: above teaches figure 3 with PRB for confidence and QUA for quantification).
Battle et al and Ne et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the first artificial neural network (ANN/machine learning/neural network) of Battle et al to incorporate the analysis such as segmentation, clinical diagnosis and measurement as part of the ANN output which would translate into correct detection/diagnosis of the image data and confidence in the identification of the finding as disclosed by Ne et el in 0097.  



Claim 7:
Battle et al teaches all first ANN and first medical image above, but not following which is taught by Ne et al:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
display heatmap information based on internal parameters of the second artificial neural network outputting the second result by overlaying the heatmap information on the first medical image or first result (above teaches first medical image, first analysis result, first evaluation result from second ANN. 0106 teaches the use of AI (ANN/ML/neural network) on medical image to result with heatmap which can be overlay on display (examiner view this as medical image on display) to show finding and/or associated information); and
provide the heatmap information to the user as descriptive information about a process in which the second artificial neural network outputs the first evaluation result (above teaches heatmap to user and 0106 further teaches descriptive information to notify the Tech the failing “quality check AI”, also other notification to indicating to the Tech such as “retake”).
Battle et al and Ne et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network of Battle et al with further analysis such as heatmap analysis such that the evaluate image quality is sufficient to be enable for further automated analysis as disclosed by Ne et al in paragraphs 0106-0107. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Battle et al (US 2018/0286046) in view of Funka-Lea et al (US 2019/0261945).
Claim 6:
Battle et al teaches the following:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
control the second artificial neural network so that the second artificial neural network extracts contextual information about the first medical image (figure 3 where CLA and CRT are part of the control for L2; 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
control the second artificial neural network so that the second artificial neural network outputs the second result evaluating the first analysis result for the first medical image based on the contextual information through inference (figure 3 where CLA and CRT are part of the control for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).
Battle et al teaches all the subject matter above, but not following which is taught by Funka-Lea et al:
input both the first medical image and the first analysis result to the second artificial neural network (0023 teaches input both the original ICE image (first medical image) and preliminary 2D segmentation (first analysis result) in to an additional neural network (second ANN)).
Battle et al and Funka-Lea et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the input of the second ANN of Battle et al to include the first medical image in addition to the first analysis result of Funka-Lea et al would achieve a collaborative structure understanding through a multi-task, and volume-to-volume formulation as disclosed by Funka-Lea et al et al in 0023. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TIWARI et al (US 2020/0327449) teaches user retention platform may perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis. In some implementations, the user retention platform may select a first data model, of the first set of data models, based on a result of the first evaluation. In some implementations, the user retention platform may perform a second evaluation on a second set of data models that are capable of being used as part of the second machine-learning-driven analysis. In some implementations, the user retention platform may select a second data model, of the second set of data models, based on a result of the second evaluation.
BAO et al (US 2020/0104720) teaches  first test result of the second neural network model may include an evaluation score of the second neural network model, and the at least one processor is further configured to cause the system to determine whether the evaluation score of the second neural network model is greater than a threshold and determine that the first test result satisfies the first condition in response to a determination that the evaluation score of the second neural network model is greater than the threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656